CREAMER, Attorney General,
It has been brought to our attention that there is some doubt on the part of certain officials in your department as to the legality of the Commonwealth entering into a long-term lease as lessee. The question arose in connection with the financing and construction of a Human Services Building in Scranton by the ScrantonLackawanna Health and Welfare Authority. The building is intended to provide a centralized area for Commonwealth branch offices, involving long-term leases of office space by the Commonwealth as lessee.
You are advised that there is no legal impediment to the Commonwealth executing a long-term lease as lessee. The proposed contract to lease and lease heretofore submitted to your department by the attorneys for the Scranton-Lackawanna Health and Welfare Authority are valid and binding and, if the Governor desires to proceed in this fashion, can be entered into by the Commonwealth.